785 F.2d 307
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BROADVIEW SAVINGS & LOAN COMPANY, Plaintiff-Appellee,v.J. HARVEY CROW, Defendant-Appellant,UNITED STATES OF AMERICA, Defendant-Appellee.
84-3914
United States Court of Appeals, Sixth Circuit.
1/28/86

BEFORE:  LIVELY, Chief Judge; MERRITT and WELLFORD, Circuit Judges.
PER CURIAM.


1
The defendant-appellant J. Harvey Crow has appealed from a judgment of the district court in favor of the plaintiff-appellee The Broadview Savings & Loan Company and the defendant-appellee United States of America.


2
The defendant-appellee United States of America has conceded in its brief that the district court committed reversible error in holding that Crow could not challenge the merits of a tax assessment in an action by the government to reduce that assessment to judgment.  In light of this concession, the judgment of the district court is vacated and remanded insofar as it granted judgment to the United States solely on the basis of its lien for taxes without permitting the defendant-appellant to contest the merits of the assessment.


3
Insofar as the judgment of the district court granted relief to the plaintiff-appellee The Broadview Savings & Loan Company, that judgment is affirmed pursuant to Rule 19, Rules of the Sixth Circuit, as announced from the bench at the conclusion of oral argument of this appeal.